—Determination unanimously confirmed without costs and petition dismissed. Memorandum: The determination denying petitioner’s request to expunge a report maintained in the Statewide Central Register of Child Abuse and Maltreatment (Central Register) is supported by substantial evidence. Pursuant to Social Services Law § 422 (8) (c) (ii), a report will not be expunged if it is determined that there is "some credible evidence” that the subject of the report committed an act or acts of child abuse or maltreatment (see, Matter of Mary Y. v Perales, 186 AD2d 325; Matter of Joseph M. v Perales, 143 *979AD2d 272, lv denied 73 NY2d 708; Matter of Hoover v Waters, 119 AD2d 575). The record supports the determination that there is some credible evidence that petitioner "was out of control” and slapped her son in the face with such force that he sustained a reddened bruise that was visible the following day to his pediatrician. The fact that the child may have sustained an unintentional injury may form the basis for a finding of maltreatment, where, as here, it is readily apparent that there is a danger that a child may be seriously injured by the act (see, Matter of Sellnow v Perales, 158 AD2d 846, 847; Matter of King v Perales, 153 AD2d 694, 695). Thus, on this record, we cannot conclude that petitioner’s request was improperly denied.
Finally, petitioner has not challenged the constitutionality of the Central Register procedures involved herein on either State or Federal constitutional grounds (cf., Valmonte v Bane, 18 F3d 992). (Article 78 Proceeding Transferred by Order of Supreme Court, Suffolk County, Fierro, J.) Present — Denman, P. J., Pine, Lawton, Callahan and Davis, JJ.